DETAILED ACTION
This Office action is in response to the amendment filed on April 14th, 2022.  Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5, the prior art of record does not disclose a pattern height information correction system comprising: contour line information of a pattern extracted from an acquired image including at least an atomic force microscope; a design information database that stores design information including at least layer information; and a computer system that divides the extracted pattern into regions based on the design information stored in the design information database relating to the extracted pattern and associates the divided regions with layer information, wherein the computer system specifies a horizontal region designated as horizontal in advance from the divided regions, creates an approximated curved surface based on the specified horizontal region corresponding to the same layer information, and corrects height information of the extracted pattern using the approximated curved surface.
The closest prior arts of record are CN 11068707 (the ‘707 patent) and US 2007/0251306 (Zhou et al.).  The ‘707 patent discloses a pattern height information correction system which corrects for sample tilt in a similar matter, including steps of dividing the extracted pattern into regions and correcting the height information, but does not approximate a curved surface (see fig. 7a and associated text).  Zhou et al. measuring a curving error associated with a horizontal surface, but measures the curve directly rather than fitting a curve to a divided surface with horizontal and non-horizontal regions.  These arts, taken alone or together, do not disclose or make obvious the claimed subject matter.  Substantially the same line of reasoning applies to claims 6-10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881